        Case 1:18-cr-00053-KBJ Document 147 Filed 05/27/21 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                         )
UNITED STATES OF AMERICA,                )
                                         )
             v.                          )         Criminal No. 18-cr-053 (KBJ)
                                         )
FIROZ PATEL and FERHAN PATEL,            )
                                         )
             Defendants.                 )
                                         )

                                        ORDER

      Upon consideration of Defendants’ Emergency Joint Motion to Delay Self-

Surrender Date (ECF No. 146), and for good cause having been shown, it is hereby

      ORDERED that Defendants’ Emergency Joint Motion (ECF No. 146) is

GRANTED. It is

      FURTHER ORDERED that the Self-Surrender deadline for Firoz Patel and

Ferhan Patel is extended to June 11, 2021. It is

      FURTHER ORDERED that Defendants will Self-Surrender at FCI Danbury. It

is

      FURTHER ORDERED that Bureau of Prisons shall not seek to obtain a warrant

for Defendants’ “failure” to Self-Surrender on May 26, 2021, as they were refused entry

into the United States by United States Custom and Border Protection.


Date: May 27, 2020                                 Ketanji Brown Jackson
                                                   KETANJI BROWN JACKSON
                                                   United States District Judge
